 In the Matter of W. K. B. H.,INC.,'EMPLOYERandAMERICANFEDERATION OF RADIO ARTISTS INTERNATIONAL, A. F. of L.,PETITIONERCase No. 18-RC-142.-Decided January7, 194.9DECISIONANDORDERUpon a petition duly filed, a hearing was held before a hearingofficer of the National Labor Relations Board.The hearing officer'srulings made at the hearing are free from prejudicial error and arehereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-man panel consisting of the undersigned BoardMembers.*Upon the entire record in this case, the Board finds :1.The employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.American Federation of Radio Artists International, A. F. of L.,hereinafter called the Petitioner, is a labor organization claiming torepresent employees of the Employer.3.The alleged question concerning representation :The Employer has for some time recognized the Petitioner as theexclusive bargaining representative of all its employees in the classi-fications of announcers, news editors, continuity writers, clerks andstenographers.At the hearing, the Employer did not question themajority status of the Petitioner and admitted that it had a contractwith the Petitioner as the recognized bargaining representative ofsuch employees.2IThe Petitioner's name appears as amended at the hearing.*Reynolds,Murdock,and Gray.2 The parties are in dispute as to the confidential status of two employees,by the nameof Marian Schultz and Cora Hauser, respectively.Cora Hauser,who is classified as a bookkeeper,has accessto variousbusiness con-tracts,records, andreports, whichthe Employer considers confidential,but has no dutiesof a confidentialnature with respect tomatters concerning labor relations.Under the81 N. L. R. B., No. 9.63 64DECISIONS OF NATIONAL LABOR RELATIONS BOARDAccordingly, we find that no question affecting commerce existsconcerning the representation of employees of the Employer, withinthe meaning of Section 9 (c) (1) and Section 2 (6) and (7) of theAct .3ORDERUpon the basis of the entire record in this case, the National LaborRelations Board hereby orders that the petition filed in the instantmatter be, and it hereby is, dismissed.circumstances,we are of the opinion that Cora Hauser is not a confidential employeewithin the meaningof the Act.Marian Schultzis classified as a private secretary to the manager and president of theEmployer,an executivecharged withthe handling of the Employer's labor relations.AlthoughSchultz does not at present perform dutieswith respecttomatters concerninglabor relations,such duties are normally performed by an employee in her classification.Moreover,the Employer indicated that it desired to have Schultz perform duties of thischaracter in the future.We are of the opinion that the position occupied by Schultz isthat of a confidentialemployeewithin the meaning ofthe Act, andupon assumption of thefull duties thereof, Schultz will be ineligible to inclusionwithin theunit represented bythe Petitioner.3Matter of Merrill-Steffens Dry Dock & Repair Company,79 N. LR B. 962.